Title: To James Madison from Delessert and Company, 5 January 1805 (Abstract)
From: Delessert and Company
To: Madison, James


5 January 1805, Paris. “We take the liberty to apply to you to obtain payment for money we lent to Mr Cutting as Secretary of the American board of commissioners established at Paris under the Convention of April 13th 1803; as we gave this money to Mr Cutting only in consideration of his being an agent of the government of the United States, we think ourselves entitled to lay our claims before you.
“In the month of January 1803 [1804] Mess. Mercer, Maclure & Cox Barnet members of the American board wrote to us a letter to know whether we would pay them the sums which have been allowed by the congress for the expences of the board by the treaty of Louisiana; we answered we could not assent to their demand without an order of Mess. Willinck & VanStaphorst Bankers of the united States in Amsterdam or of Mr Livingston, but however if they wanted any money on their individual account we would pay them any sum to be reimbursed off their salary. They declined our offer but the secretary of the board Mr Cutting desired us to do him this favour, as we knew him not sufficiently to do it on his private account we declined his demand. Then he applied to Mr Livingston & this Minister gave him a letter for us in which he invited us to advance him the money, adding that though he was not positively authorized by congress to make us this demand his opinion was we might do it without risk as an advance on his salary & he declared that it would be agreable to him; a copy of his letter is herein inclosed.
“Although this might not be a full security we thought we could not refuse the demand of the Minister of the United States to oblige one of their agents, in as much as we relied on receiving in a short time from the United States’ Bankers in Amsterdam the order to pay to the members of the American board the sums the congress had allowed them & in consequence we advanced £3000₶ french Livres to Mr Cutting.
“By some reasons unknown to us the payment of the above sums to the American board has been delayd a long time. On General Armstrong’s arrival we thought the whole should be properly arranged; we mentioned him our advance of 3000 french Livres to Mr Cutting, he assured us we should be reimbursed & that the payment of the sums allowed to the American commissioners should pass through our hands as usual. Some days after General Armstrong delivered an order to the American commissioners to receive at our house the sum allowed to them by congress; authorising us formally to deduct from this payment the sum we advanced Mr Cutting. The commissioners presented us this order but when we informed them of our positive intention to retain what Mr Cutting owed us, they (to our great surprise) protested against it, alleging that they themselves had advanced Mr Cutting the whole of the 2200 Dollards [sic] due to him & that we had nothing to do but settle with him as a private individual & get our money as we could.
“It seemed rather surprising to us that the commissioners, before having received any money, should have advanced the whole of his salary to a man who is not their particular secretary but that of the board & named by congress with disinct salaries—but as we had advanced the money not to Mr Cutting individually but to the secretary of the board appointed by the United States & to whom congress has allowed a Salary of 2200 Dollards independent of that of the commissioners & on the request of the Minister of the United States we do not doubt but what our debt must be reimbursed the first—we lay therefore our claims before you & are assured you’ll never suffer we should lose this sum for having trusted one of your agents & complied with your Minister’s request at Paris.

“We beg of you to consider that if this matter was brought before a court of justice & that the judges were to decide which of the commissioners or ourselves should have the greatest rights to the 2200 dollards allowed as salary to Mr Cutting the verdict would be evidently in our favour—we hope then that, after having examined this matter, you will issue the proper orders in Europe, that justice may be done to us—we Know that the commissioners have writen to your Excellency on the same subject & on the manner of receiving the salary allowed by congress & if this payment should not be made by us we doubt not you will give orders to the bankers of the united States in Amsterdam to pay us the sum we advanced to Mr Cutting.”
